20-2154-cr
United States v. Daugerdas

                                  UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 28th day of May, two thousand twenty-one.

PRESENT:            JOHN M. WALKER, JR.,
                    JOSÉ A. CABRANES,
                    RICHARD C. WESLEY,
                                 Circuit Judges.


UNITED STATES OF AMERICA,

                             Plaintiff-Appellee,           20-2154-cr

                             v.

PAUL M. DAUGERDAS,

                             Defendant-Appellant,

DONNA GUERIN, ERWIN MAYER, DENIS FIELD,
ROBERT GREISMAN, RAYMOND CRAIG BRUBAKER,
BDO USA, LLP, DAVID PARSE,

                             Defendants.


FOR DEFENDANT-APPELLANT:                                Brandon Sample, Brandon Sample PLC,
                                                        Rutland, VT.

FOR PLAINTIFF-APPELLEE:                                 Kiersten Fletcher and Won S. Shin,
                                                        Assistant United States Attorneys, for

                                                    1
                                                             Audrey Strauss, United States Attorney
                                                             for the Southern District of New York,
                                                             New York, NY.

       Appeal from an order of the United States District Court for the Southern District of New
York (William H. Pauley, III, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the order of the District Court be and hereby is
AFFIRMED.

        Paul Daugerdas appeals from the District Court’s June 25, 2020 order granting the
Government’s motion to dismiss his petition under 21 U.S.C. § 853(n)(2) and Fed. R. Crim. P.
32.2(c) to exclude seven college savings accounts from a preliminary order of criminal forfeiture.
This Court has already affirmed that the funds in defendant Daugerdas’s various accounts, including
the college savings accounts, are subject to criminal forfeiture. United States v. Daugerdas, 837 F.3d
212, 231 (2d Cir. 2016). Daugerdas seeks a § 853(n) proceeding in his purported capacity as
custodian and trustee of the college savings accounts. We assume the parties’ familiarity with the
underlying facts, the procedural history of the case, and the issues on appeal.

        Under § 853(n)(2), “[a]ny person, other than the defendant, asserting a legal interest in
property which has been ordered forfeited to the United States . . . may . . . petition the court for a
hearing to adjudicate the validity of his alleged interest in the property.” We review the District
Court’s dismissal of the petition asserting an interest in the property de novo. Pacheco v. Serendensky,
393 F.3d 348, 351 (2d Cir. 2004).

         Daugerdas argues that he petitions for a § 853(n) proceeding “not as defendant or
individually, but solely as [c]ustodian and [t]rustee.” By claiming that he acts in a representative
capacity, Daugerdas aims to sidestep the statute’s language that “[a]ny person, other than the
defendant” can assert a legal interest in the property ordered forfeited. However, even assuming that
a defendant acting in a representative capacity is eligible to bring a § 853(n) proceeding, “the Petition
is devoid of allegations demonstrating that [Daugerdas] is, in fact, a fiduciary.” United States v.
Daugerdas, No. 09cr581, 2020 WL 3472447, at *3 n.7 (S.D.N.Y. June 25, 2020). The petition merely
states that Daugerdas brings the petition as custodian and trustee and that he “funded and
established” the accounts for his seven children. Daugerdas offers no further evidence or authority
that a fiduciary relationship exists—for example, the petition does not mention the existence of a
trust instrument—nor does he challenge this ground for dismissal on appeal. The inadequacy of his




                                                    2
allegations leaves his status before the Court as only that of “the defendant,” and thus he is unable
to utilize the § 853(n) process.

                                          CONCLUSION

       We have reviewed all of the arguments raised by Daugerdas on appeal and find them to be
without merit. For the foregoing reasons, we AFFIRM the June 25, 2020 order of the District
Court.


                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk




                                                   3